EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF In connection with the quarterly report of Paradigm Medical Industries, Inc. (the “Company”) on Form 10-Q for the period ending June 30, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Luis A. Mostacero, Vice President of Finance, Chief Financial Officer, Treasurer and Secretary, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge: (a) the report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (b) the information contained in the report fairly presents, in all material respect, the financial condition and result of operations of the Company. /s/ Luis A. Mostacero Date: August 18, 2008 Luis A. Mostacero, Vice President of Finance, Chief Financial Officer, Treasurer, and Secretary
